Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	


Non-Art Rejection
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
5.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,190,564.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.


Art Rejection
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, U.S. pat. Appl. Pub. No. 2012/0210377.
	Per claim 1, Wong discloses a computing system comprising one or more processors and
a computer readable media having stored thereon program instructions executable by the one or more processors such that the computing system configured to:
a) transmit a list of one or more media playback devices available to be played and shared within a social networking group to a computing device (i.e. second display) via a network interface of the computing system, wherein the computing device is configured to display the list via a user interface of the computing device (see par 0038), wherein each of the one or more media playback devices (assets) comprises a tag/indicator that indicates whether a media playback device belongs (i.e., to be shared) to the social networking group (par 0042);
b) receive, from the computing device, a selection from the list of a first media playback device and/or a second media playback device to be associated with a social networking group, wherein the first media playback device is associated with a first set of media items associated with media content that can be streamed from one or more streaming services, and wherein the second media playback device is associated with a second set of media items associated with media content that can be streamed from the one or more streaming services (see par 0039, 0062);
c) generate a social playback queue (or a playlist) comprising one or more media items from the first set of media items and one or more media items from the second set of media items (par 0053); and
d) transmit the social playback queue (or a playlist) to the first media playback device and the second media playback device (see 0053, 0062).
	Wong does not explicitly teach having an indicator next to each media playback device to indicate whether the playback device belongs to the social networking group. Wong however teaches using a tag to indicate specific data feed or device membership for each social networking group (see par 0042). Wong also teaches displaying a notation/indicator next to each content item to indicate whether the content item is playable on the selected device (see par 0011).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize use of such notation/indicator next to each playback device in Wong because it would have informed the user whether the playback device is playable for the selected data feed of a social networking group, i.e., shareable or belong to the social networking group.
	Per claims 2-3, Wong teaches transmitting the list to the playback device via a network interface and web-based application by accessing a website, e.g., URL (see par 0033).
	Per claim 4, Wong teaches implementing social networking service in the Internet (see par 0042). It would have been obvious to one skilled in the art to utilize any Internet based platform including cloud platform to practice Wong invention.
	Per claims 5-6, Wong teaches that media items comprises audio contents (see par 0034).
	Per claim 7, Wong teaches queuing first set of media items for playback on the first media playback device (see par 0054).
	Per claim 8, Wong teaches transmitting the playback queue to the computing device (see par 0053).
	Per claim 9, Wong teaches receiving a plurality of messages requesting playback contents from different media playback devices and generating a playback order (i.e., playback queue) based in the received messages (see par 0064).
	Per claim 10, Wong teaches that first media playback device has access to or can play first content, e.g., streaming service, and second media playback device does not have access to the first content (see par 0011, 0034).
	Claims 11-20 are similar in scope as that of claims 1-10.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
7/18/22